Case 2:19-cv-00066-JRG Document 576 Filed 03/31/21 Page 1 of 3 PageID #: 44923




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,                  §
 OPTIS CELLULAR TECHNOLOGY, LLC,                  §
 PANOPTIS PATENT MANAGEMENT,                      §
 LLC,     UNWIRED PLANET, LLC,                    §
 UNWIRED PLANET INTERNATIONAL                     §
 LIMITED,                                         §
                                                  §
                                                  §
                Plaintiffs,                       §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:19-CV-00066-JRG
                                                  §
 APPLE INC.,                                      §
                                                  §
                Defendant.                        §

                                            ORDER
       Before the Court is Plaintiff’s Motion to Strike Apple’s Motions for New Trial Pursuant to

Local Rule CV-7(A)(2) filed by Plaintiffs Optis Wireless Technology, LLC, Optis Cellular

Technology, LLC, Unwired Planet, LLC, Unwired Planet International Limited, and PanOptis

Patent Management, LLC (collectively, “PanOptis”) (the “Motion to Strike”). (Dkt. No. 562). In

the Motion to Strike, PanOptis requests that the Court strike each of Apple Inc.’s (“Apple”)

motions for a new trial beyond its first-filed motion (Dkt. No. 549), for violating the page limits

set forth in Local Rule CV-7(a)(2). Having considered the Motion to Strike and related briefing,

the Court finds that it should be and hereby is GRANTED.

       Local Rule CV-7(a)(2) provides, in relevant part:

       Non-dispositive motions shall not exceed fifteen pages, excluding attachments,
       unless leave of court is first obtained. […] Non-dispositive motions
       include … motions for new trial pursuant to Fed. R. Civ. P. 59.
Case 2:19-cv-00066-JRG Document 576 Filed 03/31/21 Page 2 of 3 PageID #: 44924




Apple filed five separate motions for a new trial under Fed. R. Civ. P. 59(a). (See Dkt. Nos.

549–553). The first-filed motion (Dkt. 549) totals 15 pages. While these motions separately

comply with the 15-page limit under Local Rule CV-7(a)(2), collectively the motions represent

68 pages. (See id.). Apple did not obtain leave of the Court to file excess pages. (Dkt. No.

562 at 2; Dkt. 575 at 2). In response to the Motion to Strike, Apple argues that the excess

pages are warranted by the complexity of the case and the distinct sets of issues raised in the

motions. (Dkt. No. 564 at 2).          This fact might have justified granting leave, but Apple

overlooked its obligation to ask for leave first, as the local rule plainly requires.

        The Court finds that Apple’s briefing under Fed. R. Civ. P. 59(a) is in violation of

Local Rule CV-7(a)(2). Apple’s approach would open the door to unduly burdening the Court

with multiple (if not unlimited) motions for a new trial which repeat the same arguments made in

other post-trial briefing and flood the Court with excessive pages of briefing. The Court has a

vital interest in managing its docket, which is the underlying basis for this local rule. To the

extent Apple questioned whether its o w n reading of the local rules was proper, it should

have first sought leave of the Court. Accordingly, the Court hereby STRIKES Dkt. Nos.

550, 551, 552, and 553 in their entirety. Apple is hereby granted leave to file one supplemental

motion for new trial not to exceed fifteen (15) pages; such additional motion to be filed

within 5 days hereof. Dkt. 549 is not struck.

        In addition, the Court sua sponte ORDERS expedited briefing on the remaining

motion for a new trial (Dkt. No. 549) according to the following schedule:
Case
  . 2:19-cv-00066-JRG Document 576 Filed 03/31/21 Page 3 of 3 PageID #: 44925



          Event                               Deadline
          Response to Motion for New Trial    April 1, 2021 by 5 p.m.
          (Dkt. No. 549)
          Reply to Motion for New Trial       April 7, 2021 by 5 p.m.

          Sur-Reply to Motion for New Trial   April 9, 2021 by 5 p.m.




    So ORDERED and SIGNED this 31st day of March, 2021.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE
